Name: Commission Regulation (EEC) No 2436/88 of 2 August 1988 suspending the issuing of STM certificates for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 88 Official Journal of the European Communities No L 210/19 COMMISSION REGULATION (EEC) No 2436/88 of 2 August 1988 suspending the issuing of STM certificates for olive oil Whereas, pending the adoption of definitive measures 'pursuant to Article 252 (3) of the Act of Accession, certificates should be issued in proportion to the quantities available within the framework of the indicative ceiling ; whereas, the coefficient applicable to the certificates to be issued takes account of applications submitted up to and including 1 August 1988 ; Whereas, moreover, the issuing of new certificates for the production in question should be suspended ; whereas this entails rejecting applications submitted on or after 2 August 1988, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 113/88 of 15 January 1988 fixing the indicative ceiling for imports into Portugal of olive oil and oil cake in 1988 (') set the indicative ceiling for the period from 1 November 1987 to 31 October 1988 ; Whereas Article 252 of the Act of Accession stipulates that should the trend of intra-Community trade show that a significant increase in imports has occurred or is likely to occur leading to the indicative ceiling for imports of the product in question for the marketing year in progress being reached or exceeded, suitable action may be decided on ; Whereas the detailed rules for the issuing of STM certificates are set out in Commission Regulation (EEC) No 574/88 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (2), as last amended by Regulation (EEC) No 2159/87 0 ; Whereas there is a risk that the indicative ceiling for olive oil corresponding to CN codes 1509 and 1510 00 is exceeded ; whereas in view of this situation importation into Portugal of the products in question should be restricted ; HAS ADOPTED THIS REGULATION : Article 1 1 . STM licences for olive oil corresponding to CN codes 1509 and 1510 00 shall , in the case of applications made from 27 July to 1 August 1988 inclusive, and notified to the Commission, be issued subject to a limit of 88,59 % of the quantity applied for. 2. The issuing of STM licences in response to applications made from 2 August 1988 onwards is suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 12, 16. 1 . 1988 , p. 22. 0 OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 202, 23. 7. 1987, p. 30 .